Citation Nr: 0817038	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-21 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right ear hearing loss, 
as a result of VA surgery in July 1996.  

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a bilateral 
shoulder condition, to include as secondary to service-
connected diabetes mellitus.  

4.  Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
diabetes mellitus.

5.  Whether new and material evidence to reopen a claim for 
service connection for migraine headaches has been received.  

6.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision in which the RO, inter alia, 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for right ear hearing loss, the claims for service 
connection for a kidney disorder, a bilateral shoulder 
condition, and a left knee condition, found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for migraine headaches, 
confirmed and continued the previous denial of service 
connection for PTSD, and denied the veteran's claim for a 
TDIU.  In April 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2005.

In the June 2004 rating decision, the RO reopened the claim 
for service connection for PTSD and addressed the claim on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received, the 
Board has characterized that portion of the appeal involving 
PTSD as reflected on the title page.  

The Board notes that in a July 2000 rating decision, the RO 
in Winston-Salem, North Carolina denied service connection 
for migraine headaches on the basis that the claim was not 
well grounded under the law then in effect.  A July 26, 2000 
letter to the veteran provided notice of this rating 
decision.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), if a claim 
that was denied as not well grounded and becomes final 
between July 14, 1999 and November 9, 2000, is reconsidered 
de novo in light of the enactment of the VCAA, the claim is 
readjudicated as if the previous denial had not been made.  
Id. at 1343-44.  

The veteran did not appeal the July 2000 rating decision and, 
as such, it became final on July 26, 2001.  38 U.S.C.A. 
§ 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

Because the denial of service connection for migraine 
headaches became final after November 9, 2000, the provision 
allowing for readjudication of the claim without the need for 
new and material evidence is not applicable in this case.  
Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  

Regarding both requests to reopen, the Board has also 
considered the recent decision of the Federal Circuit in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as 
will be discussed below, the veteran was previously denied 
service connection for PTSD on the basis that there was no 
accepted diagnosis of PTSD, in that although the veteran had 
been diagnosed with PTSD, the veteran's claimed stressor did 
not correspond with any evidence of record other than his own 
statement.  In May 2003, the veteran sought to reopen his 
claim for PTSD.  As there was a diagnosis of PTSD at the time 
of the previous rating decision, although not accepted by the 
RO because the stressor on which the diagnosis was based did 
not correspond with the evidence, the diagnoses of PTSD since 
that denial cannot constitute a different diagnosed disease 
or injury.  As such, new and material evidence is required to 
reopen the claim for service connection for PTSD.  

The veteran was previously denied service connection for 
migraine headaches because, although there was evidence of 
current migraine headaches, there was no evidence of migraine 
headaches in service, and there was no evidence of a link 
between current migraine headaches and service.  As there 
were medical findings of migraine headaches at the time of 
the previous rating decision, the diagnoses of migraine 
headaches since that denial cannot constitute a different 
diagnosed disease or injury.  As such, new and material 
evidence is also required to reopen the claim for service 
connection for migraine headaches.    

The Board notes that, in March 2007, subsequent to issuance 
of the April 2006 supplemental SOC (SSOC), the veteran 
submitted a statement in which he described current right ear 
hearing loss, indicated that he received medication from the 
Durham VAMC for a kidney disorder in 2001, and received shots 
for his left shoulder and left knee at the Hampton VAMC in 
2002.  The veteran's assertion that he has current right ear 
hearing loss, as well as records of VA treatment from the 
Durham VAMC from 2001 and the Hampton VAMC from 2002 had been 
previously considered.  Hence, a remand for RO consideration 
of this statement in the first instance is not warranted.  
See 38 C.F.R. § 20.1304 (2007).  

The Board's decision addressing the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for right ear hearing loss, as a result of VA surgery in July 
1996, the claim for service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus, 
and the claims for service connection for a bilateral 
shoulder condition and a left knee condition, is set forth 
below.  The requests to reopen claims for service connection 
for migraine headaches and for PTSD and the claim for a TDIU 
are addressed in the remand following the order; these 
matters are being remanded to the RO Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
October 2002, the veteran asserted that he had severe foot, 
ankle, and knee problems secondary to type II diabetes.  
While the June 2004 rating decision denied service connection 
for a left knee condition, it does not appear that claims for 
service connection for foot and ankle problems, claimed as 
secondary to service-connected diabetes mellitus, have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  There is no competent evidence indicating that the 
veteran has current additional disability, including right 
ear hearing loss, for which the proximate cause was the VA 
surgery in July 1996.  

3.  Proteinuria, the veteran's only noted kidney disorder, is 
a laboratory finding, and no associated disability has been 
diagnosed.  

4.  Degenerative joint disease of the acromioclavicular 
joints was not shown in service or for almost 30 years 
thereafter, and there is no competent medical evidence of a 
nexus between the veteran's current bilateral shoulder 
condition and service or his service-connected diabetes 
mellitus.  

5.  Osteoarthritis of the left knee was not shown in or for 
almost 30 years thereafter, and there is no competent medical 
evidence of a nexus between the veteran's current left knee 
condition and service or his service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability, 
claimed as right ear hearing loss, as a result of VA surgery 
in July 1996, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2007).  

2.  Proteinuria is not a disability or disease for which 
service connection may be granted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for service connection for a bilateral 
shoulder condition are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).  

4.  The criteria for service connection for a left knee 
condition are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a November 2002 pre-rating letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection for 
knee problems and a left shoulder condition secondary to 
diabetes.  A November 2003 pre-rating letter provided notice 
regarding what information and evidence was needed to 
substantiate the claim for service connection for a kidney 
disorder/proteinuria as secondary to diabetes and the claims 
for service connection for a bilateral shoulder condition and 
a left knee condition.  An April 2004 pre-rating letter 
advised the appellant of the information and evidence 
required to substantiate his claim for compensation under 
38 U.S.C.A. § 1151 for right ear hearing loss.  A January 
2006 post-rating letter provided notice of the information 
and evidence required to substantiate the claim for 
compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss, and the claims for service connection for a kidney 
disorder as secondary to diabetes, a bilateral shoulder 
condition, and a left knee condition.  The April 2004 and 
January 2006 letters specifically informed the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.  A March 2006 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The June 2004 RO rating decision reflects the initial 
adjudication of the claims after issuance of the November 
2002, November 2003, and April 2004 letters.  After issuance 
of the January and March 2006 letters, and opportunity for 
the veteran to respond, the April 2006 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and VA treatment records.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and his representative, on his behalf.  

The Board notes that the record reflects that the veteran is 
in receipt of supplemental security income (SSI).  The Board 
notes that records regarding a claim for disability benefits 
with the Social Security Administration (SSA) decision have 
not been associated with the claims file.  However, as will 
be discussed below, the claim for service connection for a 
kidney disorder is being denied because proteinuria is a 
laboratory finding.  Hence, the SSA records cannot 
substantiate this claim.  Regarding the claims for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for right ear hearing loss, as a result 
of VA surgery in July 1996, and for service connection for a 
bilateral shoulder condition and a left knee condition, the 
Board notes that the veteran was in receipt of SSI benefits 
in 1995, but his VA surgery was in 1996 and the first 
complaints regarding the shoulders in the medical records are 
from 2002, while the first complaint regarding the knees is 
from 1999.  As such, the medical evidence indicates that the 
SSA records would not be pertinent to the claims for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, or service connection for a bilateral 
shoulder and a left knee condition.  

Further, there has been no argument that the SSA records are 
pertinent to the claims being adjudicated in this decision as 
to require that additional adjudication resources be expended 
to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board also notes that the record reflects that there may 
be outstanding VA treatment records from the Martinez 
Outpatient Clinic and the Menlo Park VA Medical Center from 
1988.  However, a September 1992 record of VA treatment 
indicates that the veteran received substance abuse and 
psychiatric treatment in 1988.  There is no indication that 
these records would be pertinent to the claims for service 
connection for a kidney disorder, bilateral shoulder 
condition, or left knee condition, and, as these records of 
VA treatment pre-date the July 1996 surgery, they cannot be 
pertinent to the veteran's claim for compensation under 
38 U.S.C.A. § 1151.  Hence, a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  38 U.S.C.A. § 1151

The veteran filed his claim for section 1151 compensation 
benefits in October 2003.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the  
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is  
awarded for a veteran's qualifying additional disability in  
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the  
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A)  
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. §  
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997 is effective as of September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v.  
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board applying 
the provisions of 38 C.F.R. § 3.361 in evaluating the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition  
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was  
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the  
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. §  
3.361(c)); and VA (i) failed to exercise the degree of care  
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in  
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for  
compensation benefits, pursuant to the provisions of  38 
U.S.C.A. § 1151, must be denied.

Records of VA treatment reflect that the veteran underwent an 
uneventful right superficial parotidectomy with preservation 
of the facial nerve in July 1996.  The report of 
hospitalization notes that the veteran had a right partotid 
cystic mass for 10 years which had increased and decreased in 
size.  Physical examination prior to surgery revealed a 4 cm. 
cystic mass in the tail of the parotid.  The remainder of the 
head and neck examination was within normal limits.  At 
follow-up in September 1996, the impression was status post 
parotid cyst, stable.  At follow-up ear, nose, and throat 
treatment in October 1996, there were no findings of hearing 
loss.  The impression was right parotid cyst, recovering, 
marginal function.  The plan was for the veteran to return in 
6 months.  

In his October 2003 claim, the veteran asserted that his 
right ear had an infection due to an operation that took 
place at the Palo Alto VA hospital.  He asserted that he had 
lost his hearing by 50 percent in the right ear and that he 
would like to claim this disability as an 1151 claim.  While 
records of VA treatment from August 2003 include a diagnosis 
of external otitis, there are simply no findings of hearing 
loss in the records of VA treatment from July 1996 to October 
2003.  In a statement received in March 2007, the veteran 
stated that his right ear was operated on at the Palo Alto VA 
Medical Center (VAMC) in 1996 and that it never recovered.  
He added that, in one year's time, his hearing decreased 
about 25 percent, and that he currently had about 0 percent 
hearing loss.  He stated that he had  to turn his head to the 
right to hear from his left ear, could almost not hear car 
horns when driving, had to sleep with his phone on the bed so 
the alarm would wake him up, relied on reading lips, and was 
told he spoke too loud in conversation.  

The Board notes that the veteran is competent to report his 
current symptoms of diminished hearing.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91-93 (1995).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although, in his March 2007 correspondence, the veteran 
described his current hearing loss as about 0 percent loss, 
he went on to describe diminished hearing.  There is no 
medical evidence that the veteran's reported hearing 
impairment meets the threshold requirements of 38 C.F.R. 
§ 3.385.  However, even assuming that the veteran's reported 
diminished hearing did meet the requirements of a hearing 
loss disability for VA purposes, the claim for compensation 
under 38 U.S.C.A. § 1151 would fail, as there is simply no 
competent medical evidence even suggesting that the veteran's 
reported hearing impairment is related to his July 1996 
surgery.  In fact, the July 1996 report of hospitalization 
noted that the surgery was uneventful and that the procedures 
went without complication.  Moreover, the veteran made no 
complaints regarding his right ear or hearing loss until 
2003, over 7 years after surgery.  

Consequently, the Board must conclude that the competent 
medical evidence documents no additional disability, 
including right ear hearing loss, as a result of VA surgery 
performed in July 1996.  See 38 C.F.R. § 3.361(b).  As such, 
the Board need not address the remaining section 1151 
criteria-specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA, or the occurrence of 
any event that was not reasonably foreseeable.  
[Parenthetically, the Board notes that there is no such 
medical evidence.]  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matters of additional disability and 
medical relationship to the VA surgical treatment-matters 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

Under these circumstances, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for right ear hearing loss, as a result 
of VA surgery in July 1996, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A.  Kidney Disorder

The veteran asserts that he has a current kidney disorder 
that is related to his service-connected diabetes mellitus.  
In his October 2003 claim, the veteran stated that he had 
proteinuria which was due to his diabetes.  In correspondence 
received in March 2007, the veteran stated that, in 2001, the 
Durham VAMC issued him medication for life because his 
kidneys were beginning to fail.  

Records of VA treatment from August 1992 to October 2003 
include a July 1996 CT scan of the abdomen, which revealed a 
round enhancing lesion measuring approximately 8 mm. by 8 mm. 
in maximal size in the lateral segment of the right adrenal 
gland, most consistent with an adrenal adenoma.  The kidneys 
were unremarkable and demonstrated contrast excretion, 
bilaterally.  A January 1997 CT scan of the abdomen revealed 
a stable benign right adrenal adenoma.  The kidneys were 
unremarkable.  A record of VA treatment from January 2003 
notes that the veteran had a history of proteinuria, but no 
history of kidney disease.  The diagnosis included 
proteinuria.  The diagnosis in February 2003 also included 
proteinuria.  Despite the veteran's recent assertion, records 
of treatment from the Durham VAMC from 2001 make no mention 
of kidney failure.  

In this case, the only disorder related to the kidneys 
documented in the medical evidence is proteinuria.  Service 
connection must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability, has not been met.  The Board notes that 
the term "disability" has been defined as an impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Therefore, in general, for service connection to be 
granted for a particular disorder, that disorder must be a 
disability that results in an impairment of earning capacity.  
Proteinuria is only a laboratory finding, and there is no 
medical evidence of any associated disability.  
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where the competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions.  However, this claim turns on the medical matter 
of current disability, a matter within the province of 
trained medical professionals.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Hence, he cannot support 
the claim on the basis of such lay assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for a kidney disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Bilateral Shoulder and Knee Conditions

In an October 2002 claim, the veteran asserted that he had a 
left shoulder condition and knee problems secondary to 
diabetes.  In an October 2003 claim, the veteran indicated 
that he was seeking service connection for a bilateral 
shoulder condition and a left knee condition.  Service 
medical records are negative for complaints regarding or 
treatment for the shoulders or the left knee.  Therefore, 
neither a bilateral shoulder condition nor a left knee 
condition was shown in service.  

Records of post-service VA treatment include complaints of 
shoulder and knee pain.  In April 1999 the veteran complained 
of weakness in the knees.  The diagnostic impression was 
diabetes neuropathy.  During treatment in July 2002, the 
veteran complained of left knee and shoulder pain and denied 
trauma.  There was full range of motion in the left knee, 
with neurovascular intact to the toes.  X-rays revealed 
osteoarthritis in the proximal tibial fibula joint, with a 
spur at the lateral proximal tibia.  There was full range of 
motion in the left shoulder, with neurovascular intact to the 
fingers.  The veteran had a tender acromioclavicular joint.  
X-rays revealed degenerative joint disease in the right 
acromioclavicular joint and left "mild acj," presumably, 
mild degenerative joint disease in the left acromioclavicular 
joint.  The assessment was left impingement syndrome and left 
knee spur.  

While the post-service records of treatment confirm the 
presence of a current bilateral shoulder condition and a 
current left knee condition, none of these medical records 
include any comment or opinion regarding etiology of either 
of these conditions.  

In short, there is simply no medical evidence or opinion of a 
nexus between the veteran's current bilateral shoulder 
condition or his left knee condition and either service-
connected diabetes mellitus or service, and the veteran has 
not presented or identified any such existing medical 
evidence or opinion that would, in fact, support the claims. 

The Board has considered the fact that, where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and arthritis becomes manifest to a degree 
of l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the first medical evidence of degenerative joint 
disease of the acromioclavicular joints and osteoarthritis of 
the left knee is from July 2002, almost 30 years after 
service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
degenerative joint disease or osteoarthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the appellant's written 
assertions.  However, these claims turn on the question of a 
medical relationship-a matter about which the appellant is 
not competent to render a persuasive opinion.  See Bostain, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, he 
cannot support the claim on the basis of such lay assertions, 
alone.

Under these circumstances, the claims for service connection 
for a bilateral shoulder condition and a left knee condition 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for right ear hearing loss, as a result 
of VA surgery in July 1996, are denied.  

Service connection for a kidney disorder, claimed as 
secondary to service-connected diabetes mellitus, is denied.  

Service connection for a bilateral shoulder condition, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  

Service connection for a left knee condition, to include as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on those claims.  

Regarding the requests to reopen, additional RO action is 
needed to comply with the notification requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran filed his current application to reopen the 
claims of service connection for migraine headaches and PTSD 
in May 2003.  The regulation defining new and material 
evidence was amended effective August 29, 2001.  In this 
case, since the claim to reopen was filed in May 2003, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO sent the veteran a VCAA notice letter in July 2003.  
This letter informed the veteran that his claims for service 
connection for PTSD and migraine headaches were previously 
denied and that he had been notified of these denials in June 
1994 and July 2000.  This letter advised the veteran that he 
would need to submit new and material evidence to reopen 
these claims, however, in defining material evidence, the 
letter simply stated that, "[m]aterial evidence is evidence 
that is relevant to the issue of service connection."  The 
veteran has not been provided with a notice letter informing 
him of the definition of material evidence as revised August 
29, 2001.  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

In addition, the July 2003 letter did not provide notice to 
the veteran of the reasons for the previous denials of his 
claims of service connection.  The Board notes, however, that 
proper notice under Kent describes "what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  See Kent, 20 Vet. App. at 10.  In 
this case, there is no evidence that the RO considered the 
basis for the denials of the claims for service connection 
for migraine headaches and PTSD in the prior, final denials, 
and then provided the veteran a specifically tailored notice 
letter explaining what was needed to reopen the claims for 
service connection, in light of the prior deficiencies in the 
claims.  Therefore, the Board finds that VA has not satisfied 
the notification requirements of the VCAA as interpreted in 
Kent.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the requests to reopen his claims 
for service connection for migraine headaches and PTSD, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In addition to providing notice of the appropriate legal 
definition of new and material evidence and addressing the 
bases for the prior denials of the claims, the RO should 
provide information as to what evidence is needed to 
establish the claims, on the merits.  The RO should also 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

Review of the claims file also reveals that there may be 
pertinent Federal records outstanding.  In this regard, 
during VA treatment in January 1995, the veteran reported 
that he had recently received his supplemental security 
income (SSI) check.  However, no records regarding a claim 
for disability benefits with the Social Security 
Administration (SSA) have been associated with the claims 
file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claims 
remaining on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Review of the claims file also reveals that there may be 
pertinent VA treatment records outstanding.  In this regard, 
the veteran reported during VA hospitalization in September 
1992 that he was treated at Martinez in 1988, where he went 
through a 28 day substance abuse treatment, and subsequently 
went to Menlo Park and Placerville for a total of four months 
of treatment.  The veteran added that he was also treated for 
some stress-related difficulties by a psychiatric counselor.  
The claims file currently includes records of VA treatment 
from the Palo Alto VAMC (dated from September 1992 to January 
1997), the San Francisco VAMC (dated from August 1992 to 
March 1997), the Durham VAMC (dated from June 1997 to August 
2001), and from the Hampton VAMC (dated from November 2001 to 
October 2003).  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Martinez Outpatient 
Clinic (OPC) and the Menlo Park VAMC since 1988, as well as 
all records of pertinent treatment from the Palo Alto VAMC 
(since January 1997), the San Francisco VAMC (since March 
1997), the Durham VAMC (since August 2001), and the Hampton 
VAMC (since October 2003), following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The Board also points out that, as any decision with respect 
to the requests to reopen the veteran's claims for service 
connection for migraine headaches and PTSD may affect the 
veteran's TDIU claim, the claim for a TDIU is inextricably 
intertwined with the requests to reopen.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

The Board notes that a May 2003 record of VA treatment notes 
that the veteran had applied for vocational rehabilitation 
and had been to his initial appointment with the vocational 
rehabilitation office.  However, no VA vocational 
rehabilitation folder has been obtained.  Hence, the RO 
should obtain and associate with the claims file the 
veteran's vocational rehabilitation folder.  The Board again 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.  

The Board also notes that there is no VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) in the claims file, so there is little 
evidence of the veteran's employment history, educational 
background, and other experiences relevant to consideration 
of a TDIU.  The veteran should be furnished this form on 
remand.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice regarding the requests to reopen 
the claims for service connection for 
migraine headaches and PTSD.  

The RO should explain the evidence that 
will be obtained by VA and the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and invite the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.

This letter must explain what type of 
evidence is needed to reopen the claims 
(in light of the bases for the prior 
denials of service connection), as well 
as what is needed to establish the 
underlying claims for service connection.  
The RO should specifically address the 
element(s) required to establish service 
connection that were found insufficient 
in the previous denials of the claims, as 
required by Kent (cited to above).  In 
defining the term "new and material 
evidence," the RO must use the version 
of 38 C.F.R. § 3.156 applicable to claims 
filed on and after August 29, 2001.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  The RO should provide the veteran 
with a VA Form 21-8940 (Application for 
Increased Compensation Based on 
Unemployability) to complete and file 
with the RO.  

4.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to any of the claims remaining 
on appeal, as well as copies of all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

5.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding VA treatment records from 
the Martinez OPC and the Menlo Park 
VAMC (since 1988), the Palo Alto VAMC 
(since January 1997), the San Francisco 
VAMC (since March 1997), the Durham 
VAMC (since August 2001), and the 
Hampton VAMC (since October 2003).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

6. The RO should obtain and associate 
with the veteran's claims file any 
existing vocational rehabilitation 
folder.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting 
records from Federal facilities.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


